COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-12-00708-CV
Style:                     William Bush and Mari Marc S.A. de C.V
                           v Cardtronics, Inc. and Cardtronics S.A. de C.V.
Date motion filed*:        January 13, 2013
Type of motion:            Extension of time to notify Court of counsel hired
Party filing motion:       Appellant
Document to be filed:

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                            January 4, 2013
         Number of previous extensions granted:        0
         Date Requested:

Ordered that motion is:

              Granted
                     If document is to be filed, document due: February 18, 2013
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature:     /s/ Laura C. Higley
                              Acting individually          Acting for the Court

Panel consists of

Date: January 22, 2013